EXHIBIT 5.8 Stantec Consent November 19, 2010 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador United States Securities and Exchange Commission Re: Entrée Gold Inc. (the “Company”) filing of a Short Form Base Shelf Prospectus dated November 19, 2010 (the “Prospectus”). We refer to the report entitled “Lookout Hill Property Technical Report”, with an effective date of June 9, 2010 (the “Report”) as referenced in the Prospectus and documents incorporated by reference therein. This consent is being filed as my consent to the use of our firm name and the Report in the Prospectus and in documents incorporated by reference therein. We confirm that we have read the Prospectus and we have no reason to believe that there are any misrepresentations that are derived from the Report referred to above or that are within my knowledge as a result of the work we performed in connection with such Report. We consent to the filing of this consent with the United States Securities and Exchange Commission as part of the Company’s Form F-10/A filed on November 19, 2010, and any amendment thereto, including post-effective amendments. Your truly, /s/ Michael Gray Name: Michael Gray Position: Vice-President
